 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    RAYMOND CHAD WATKINS,                   1:18-cv-01007-AWI-GSA-PC
12                   Plaintiff,               FINDINGS AND RECOMMENDATIONS,
                                              RECOMMENDING THAT THIS CASE BE
13           v.                               DISMISSED, WITH PREJUDICE, FOR
                                              FAILURE TO STATE A CLAIM
14                                            (ECF No. 1.)
      IMLACH, et al.,
15                                            OBJECTIONS, IF ANY, DUE IN FOURTEEN
                     Defendants.              (14) DAYS
16

17

18

19

20

21          Raymond Chad Watkins (“Plaintiff”) is a state hospital detainee proceeding pro se and

22   in forma pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On July 26, 2018,

23   Plaintiff filed the Complaint commencing this action. (ECF No. 1.)

24          On July 15, 2019, the court issued an order dismissing Plaintiff’s Complaint for failure

25   to state a claim, with leave to file an amended complaint within thirty days. (ECF No. 15.)

26   The thirty-day deadline has now expired, and Plaintiff has not filed an amended complaint or

27   otherwise responded to the court’s order. As a result, there is no pleading on file which sets

28   forth any claims upon which relief may be granted.

                                                   1
 1          Accordingly, IT IS HEREBY RECOMMENDED that:
 2          1.      Pursuant to 28 U.S.C. § 1915(e)(2), this case be DISMISSED, with prejudice,
 3                  based on Plaintiff’s failure to state a claim upon which relief may be granted
 4                  under § 1983; and
 5          2.      The Clerk of Court be directed to close this case.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l).       Within
 8   fourteen (14) days from the date of service of these findings and recommendations, Plaintiff
 9   may file written objections with the court. Such a document should be captioned “Objections
10   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
11   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
12   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
13   (9th Cir. 1991)).
14
     IT IS SO ORDERED.
15

16      Dated:     September 6, 2019                              /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
